DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 11/2/2021.
Claims 7-12 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 10,880,869 B2; hereafter Hwang) in view of Choi et al. (US 10,999,032 B2; hereafter Choi).


With respect to claim 7, Hwang discloses a terminal (10 in FIG. 1; UE of FIG. 2) comprising:
a transmitter (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) that transmits an uplink data channel (col. 24, lines 21-25, see the PUSCH) over a plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11); and
a processor (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) that controls frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) of the uplink data channel (col. 24, lines 21-25, see the PUSCH) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) based on information (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) related to a frequency resource that is same (col. 26, lines 1-10, see the hopping pattern set dynamically) as when frequency hopping is applied (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)

Hwang does not disclose control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied.





Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.


With respect to claim 8, Hwang further discloses wherein the information related to the frequency resource is information (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) indicating a frequency resource where the frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) starts and a frequency offset (col. 25, lines 62-67, see the offsets configured in frequency hopping) to a frequency resource before hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)

Hwang does not disclose control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied.





Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.



With respect to claim 9, Hwang further discloses comprising:
a receiver (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) that receives downlink control information (col. 25, lines 60-65, see the DCI and final application)  including the information indicating the frequency resource (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) where the frequency hopping starts and downlink control information (col. 25, lines 60-65, see the DCI and final application) including information indicating the frequency offset (col. 25, lines 62-67, see the offsets configured in frequency hopping).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)








Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.

With respect to claim 10, Hwang further discloses wherein
100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) receives application information (col. 25, lines 60-65, see the DCI and final application) regarding whether the frequency hopping in a slot (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) or the frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) is applied, and
the processor (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) controls the frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) of the uplink data channel (col. 24, lines 21-25, see the PUSCH) based on the application information (col. 25, lines 60-65, see the DCI and final application).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)

Hwang does not disclose control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied.





Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.


With respect to claim 11, Hwang discloses a radio communication method (Abstract; Title) for a terminal (10 in FIG. 1; UE of FIG. 2), comprising:
transmitting an uplink data channel (col. 24, lines 21-25, see the PUSCH) over a plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11); and
controlling frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) of the uplink data channel (col. 24, lines 21-25, see the PUSCH) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) based on information related to a frequency resource (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) that is same (col. 26, lines 1-10, see the hopping pattern set dynamically) as when frequency hopping  is applied (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)

Hwang does not disclose control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied.





Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.

With respect to claim 12, Hwang discloses a radio communication system comprising a terminal (10 in FIG. 1; UE of FIG. 2) and a base station (20 in FIG. 1; column 3, lines 63-67), wherein the terminal comprises:
a transmitter (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) that transmits an uplink data channel (col. 24, lines 21-25, see the PUSCH) over a plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11); and
a processor (100, 130, 110, 120 in FIG. 13; col. 30, lines 53-67; col. 31, lines 1-12) that controls frequency hopping (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) of the uplink data channel (col. 24, lines 21-25, see the PUSCH) over the plurality of slots (Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11) based on information (col. 24, lines 10-67; FIG. 12; col. 25, lines 1-62, see the frequency hopping, hopping region, and inter-slot hopping) related to a frequency resource that is same (col. 26, lines 1-10, see the hopping pattern set dynamically) Slot for NR in FIG. 7; subframes or slots in Frame of FIG. 5; slots 0-7 in FIG. 11), and
the base station (20 in FIG. 1; column 3, lines 63-67) comprises:
a receiver (PHY, MAC in eNB of FIG. 2) that receives the uplink data channel (col. 24, lines 21-25, see the PUSCH).
(See provisional application 62/576,633 [filed 10/24/2017] for support of this disclosure by Hwang)

Hwang does not disclose control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied.





Choi discloses control inter-slot frequency hopping of the uplink data channel over the plurality of slots based on information related to a frequency resource that is same as when intra-slot frequency hopping is applied (FIG. 10; FIG. 13; FIG. 14; FIG. 23; FIG. 24; column 16, lines 29-67; column 17, lines 1-25 [see the combination of intra-slot/inter-slot hopping]; column 19, lines 10-45, see the ‘dedicated RRC signaling’ that controls inter-slot and intra-slot hopping).

Choi teaches the advantage of improved reliability and latency by using configurable hopping settings (column 1, lines 32-45).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the hopping settings as taught by Choi in the terminal, base station, and method of Hwang to produce an expected result.


Response to Arguments
Applicant’s arguments with respect to claims 7-12 have been considered but are moot because the new ground of rejection does not solely rely on the Hwang reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 21, 2022